DETAILED ACTION
Response to Amendment
Applicant’s amendment to claims 1 and 20 in the response filed February 28, 2022, are acknowledged by the Examiner. 
Claims 1-23 are pending. 
Claims 1-17 and 20-22 are under consideration in the current action.
Claims 18-19 and 23 remain withdrawn.
 Species A (Fig 2-9) remains the elected Species. 
Response to Arguments
In response to “Remarks”
	Applicant’s argument regarding Bullock not teaching a pivot cable guide directly attached to the pivot, a new grounds of rejection has been made. Bullock is not relied upon for this feature, but Bullock remains the primary reference as it continues to share structural and functional characteristics with the instant application. 
With respect to claim 1, Applicant argues that Bullock does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Bullock discloses the argued limitations as shown in the rejection below. 
	Applicant’s arguments with respect top Fleming are moot as it is no longer relied upon. 
Applicant’s argument regarding Mitchel not teaching a pivot cable guide directly attached to the pivot, a new grounds of rejection has been made. Bullock is not relied upon for this feature, but Bullock remains the primary reference as it continues to share structural and functional characteristics with the instant application. 
With respect to claim 20, Applicant argues that Mitchell does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Mitchell discloses the argued limitations as shown in the rejection below. 
	Applicant’s arguments with respect top Fleming are moot as it is no longer relied upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (US 2195024) in view of Spademan (US 5002045).
With respect to claim 1, Bullock discloses An anatomical brace for dynamically stabilizing an elbow of a user during elbow articulation (Fig 1, knee brace shown is capable of being applied to the elbow as it fits around an analogous hinged joint with an elongated upper and lower limb surrounding the joint, Annotated Fig 1 and 2), said anatomical brace comprising: a brace body (Fig 1, brace body C) comprising a distal portion for fitting over the forearm of the a user (Annotated Fig 1 and 2, distal portion capable of fitting over a forearm as it is similar in shape and fabric of sleeve C is elastic so it can be applied to a forearm), a proximal portion for fitting over the upper arm of the a user (Annotated Fig 1 and 2, proximal portion capable of fitting over an upper arm as it is similar in shape and fabric of sleeve C is elastic so it can be applied to an upper arm), a lateral portion for disposition along the lateral side of the arm of the user and a medial portion for disposition along the medial side of the arm of the user (Annotated Fig 1-3, lateral and medial interpreted as if the device is applied to an arm so that the joint would be in line with the hinging of the elbow, either Fig 3 and Fig 2 can be interpreted as lateral or medial depending on which arm the device is applied); a hinge mechanism comprising a distal segment, a proximal segment and a pivot for pivotally connecting said distal segment and said proximal segment (Annotated Fig 2), said distal segment of said hinge mechanism being mounted to said distal portion of said brace body and said proximal segment of said hinge mechanism being mounted to said proximal portion of said brace body (Annotated Fig 2, col 4 ln 45-55, hinge sewn to the support C thus mounted to the distal and proximal portions); a pivot cable guide … mounted to said pivot (Fig 2, pivot cable guide 2); an upper arm cable guide mounted to at least one of said proximal segment of said hinge mechanism and said proximal portion of said brace body (Annotated Fig 2, upper arm cable guide 6 mounted to the proximal hinge segment); an ulnar collateral ligament (UCL) cable guide mounted to said brace body (Fig 2, UCL cable guide 2 mounted to the brace body C); and a cable having a first end, a second end and a length of cable extending between the first end and the second end (Fig 3, cable A with a first and second end connected at 7, a length extending between ends), said first end of said cable being mounted to said distal segment of said hinge mechanism (Fig 2, first end of cable A mounted to the distal segment via loop; mounted interpreted to mean “to attach to a support”. Merriam-Webster.), said second end of said cable being mounted to said distal portion of said brace body (Fig 2, second end of the cable mounted the distal portion of the brace body via the hinge and loop 6), and said length of cable being routed proximally along said distal segment of said hinge mechanism (See Annotated Fig 1), through said pivot cable guide (See Annotated Fig 1), proximally along said proximal segment of said hinge mechanism (See Annotated Fig 1), through said upper arm cable guide to direct the cable medially towards the ulnar collateral ligament (UCL) cable guide, through said ulnar collateral ligament (UCL) cable guide to direct the cable over the ulnar collateral ligament (UCL) and toward said distal portion of said brace body (See Annotated Fig 1), distally along said proximal portion of said brace body (See Annotated Fig 1, Examiner notes that the exact order in which the extension of the cable is not claimed, just that extensions exist), and distally along said distal portion of said brace body (See Annotated Fig 1); wherein, when said anatomical brace is mounted to the arm of a user so that said distal portion of said brace body is secured to the forearm of the user, said proximal portion of said brace body is secured to the upper arm of the user (Fig 1, knee brace shown is capable of being applied to the elbow as it fits around an analogous hinged joint with an elongated upper and lower limb surrounding the joint, Annotated Fig 1 and 2; Annotated Fig 1 and 2, distal portion capable of fitting over a forearm as it is similar in shape and fabric of sleeve C is elastic so it can be applied to a forearm; Annotated Fig 1 and 2, proximal portion capable of fitting over an upper arm as it is similar in shape and fabric of sleeve C is elastic so it can be applied to an upper arm), and said cable overlies the ulnar collateral ligament (UCL) (Annotated Fig 1, when placed on an elbow the UCL guide would preside over the joint, as in on a plane outside of the joint, thus capable of residing over the UCL)...
Bullock is silent on a pivot cable guide directly mounted to said pivot; (i) full extension of the elbow of the user tensions, said cable, whereby to apply a distal-to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral BLECHER-4ligament (UCL) of the user, so as to protect the ulnar collateral ligament (UCL) against valgus forces during elbow extension, and (ii)  full flexion of the elbow of the user relaxes, said cable, so that the distal-to-proximal force on the elbow is relaxed and the supportive compressive force applied to the ulnar collateral ligament (UCL) is released.
Spademan teaches an analogous limb orthosis with a hinge system 6/7/5 and a cable tightening system 44 (Fig 7) a pivot cable guide directly mounted to said pivot (Fig 7, mounted at points 49); (i) full extension of the elbow of the user tensions, said cable, whereby to apply a distal-to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral BLECHER-4ligament (UCL) of the user, so as to protect the ulnar collateral ligament (UCL) against valgus forces during elbow extension, and (ii)  full flexion of the elbow of the user relaxes, said cable, so that the distal-to-proximal force on the elbow is relaxed and the supportive compressive force applied to the ulnar collateral ligament (UCL) is released (col 4 ln 10-20, cable can be adjusted and programmed so that extension or flexion will cause tensioning of the cable relative to the desired start point, device can be made so that the start point and point of no tension is full flexion and that extension creates tension ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot guide and resulting pressure system of Bullock to be on the pivot and allow for individualization of the system as taught by Spademan to have a system that best treats and supports a user (Spademan col 1 ln 25-35, col 2 ln 50-55, col 4 ln 10-20).

    PNG
    media_image1.png
    667
    890
    media_image1.png
    Greyscale

Annotated Fig 1 and Fig 2, Bullock
With respect to claim 10, Bullock/Spademan discloses An anatomical brace according to claim 1 wherein said brace body comprises a tube (Bullock Fig 1, tube C).  
With respect to claim 13, Bullock/Spademan discloses An anatomical brace according to claim 1 wherein said first end of said cable is adjustably mounted to said distal segment of said hinge5 mechanism (Bullock Fig 1, col 5 ln 15-25, cable ends 7a7a is cable of being adjusted relative to the distal segment).  
With respect to claim 15, Bullock/Spademan discloses An anatomical brace according to claim 1 wherein said second end of said cable is adjustably mounted to said distal portion of said brace body (Bullock Fig 1, col 5 ln 15-25, cable ends 7a7a is cable of being adjusted relative to the distal segment).15  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan as applied to claim 1 above, and further in view of Sieller et al (US 2003/0144620).
With respect to claim 2, Bullock/Spademan discloses An anatomical brace according to claim 1.
Bullock/Spademan is silent on wherein said cable comprises a non-elastic first segment and an elastic second segment. 15  
Sieller et al teaches an analogous joint brace cable 115 that comprises a non-elastic first segment and an elastic second segment ([0035], concurrent inelastic and elastic cords).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Spademan to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).
With respect to claim 3, Bullock/Spademan/Sieller et al discloses An anatomical brace according to claim 2 wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and said elastic second segment is mounted to said distal portion of said brace body (Sieller et al, [0035], concurrently mounted cords, thus both cords are attached as claimed).20 BLECHER-4 - 46 -  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Spademan to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).
With respect to claim 4, Bullock/Spademan discloses An anatomical brace according to claim 3 wherein said non-elastic first segment is connected to said elastic second segment with a connector, such that said elastic second segment can be replaced by 5another elastic second segment having different attributes (Sieller et al [0035], concurrent cords are obviously connected with a connector, thus would allow for the possibility- but not directly claimed- interchanging of either cord). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Spademan to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).
With respect to claim 5, Bullock/Spademan/Sieller et al discloses An anatomical brace according to claim 4 wherein said different attributes comprise at least 10one from the group consisting of elasticity and tensile strength (Sieller et al [0035], concurrent cords are obviously connected with a connector, thus would allow for the possibility- but not directly claimed- interchanging of either cord, further claimed attributes are inherently different to a nonclaimed other cord possibility).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable of Bullock/Spademan to have the inelastic as taught by Sieller et al to be a known alternative with reasonable expectation of success (Sieller [0035]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan/Sieller as applied to claim 5 above, and further in view of Beers et al (US 2014/0068838).
With respect to claim 6, Bullock/Spademan/Sieller et al discloses An anatomical brace according to claim 5.
Bullock/Spademan is silent on wherein said connector comprises a tension sensor for15 detecting the tension at said connector.  
Beers et al teaches an analogous tension cable having a tension sensor ([0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Spademan/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).
With respect to claim 7, Bullock/Spademan/Sieller et al/Beers et al discloses An anatomical brace according to claim 6 wherein said tension sensor is configured to communicate the tension detected at said connector to 20 another device (Beers et al [0081]). BLECHER-4 - 47 -  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Spademan/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).
With respect to claim 8, Bullock/Spademan/Sieller et al/Beers et al discloses An anatomical brace according to claim 7 wherein said tension sensor is configured to wirelessly communicate the tension detected at said connector to another device (Beers et al [0081]).5  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Spademan/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).
With respect to claim 9, Bullock/Spademan/Sieller et al/Beers et al discloses An anatomical brace according to claim 7 wherein said another device comprises one from the group consisting of a smartphone, a smartwatch, a tablet and a laptop (Beers et al [0081]).10  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bullock/Spademan/Sieller et al to have a sensor and communicator as taught by Beers et al in order to consistently measure and reach the desired device tensions (Beers et al [0173]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan as applied to claim 10 above, and further in view of Stevenson et al (US 2008/0249448).
With respect to claim 11, Bullock/Spademan discloses An anatomical brace according to claim 10.
Bullock/Spademan is silent on wherein said tube is formed out of a flexible material selected from the group consisting of a woven fabric and a synthetic rubber.  
Stevenson et al teaches an analogues joint restraining device having said tube is formed out of a flexible material selected from the group consisting of a woven fabric and a synthetic rubber ([0005], neoprene is an example of synthetic rubber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the sleeve of Bullock/Spademan to be the material as taught by Stevenson et al in order to improve comfort (Stevenson et al [00005]).
With respect to claim 12, Bullock/Spademan discloses An anatomical brace according to claim 11 20 wherein an opening is formed in said tube in the region of the antecubital area (Bullock Fig 1, opening X). BLECHER-4 - 48 -  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan as applied to claim 13 above, and further in view of Shirley ‘988 (US 5857988).
With respect to claim 14, Bullock/Spademan discloses An anatomical brace according to claim 13.
Bullock/Spademan is silent on wherein said first end of said cable is adjustably mounted to said distal segment of said hinge mechanism 10by means of a rail and a fixation element.  
Shirley ‘988 teaches an analogues joint restraining device having a cable 14 with a first end laterally adjustably mounted to said distal segment of said hinge mechanism 50 by means of a rail and a fixation element 28/32/26 (Fig 1).
It would have been obvious tot one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral end coupling Bullock/Spademan to be a rail system as taught by Shirley ‘988 in order to better hold the desired cord adjustment (Shirley ‘988 col 2 ln 10-15).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan as applied to claim 15 above, and further in view of Shirley ‘288 (US 5599288).
With respect to claim 16, Bullock/Spademan discloses An anatomical brace according to claim 15.
Bullock/Spademan is silent on wherein said second end of said cable is adjustably mounted to said distal portion of said brace body by means of a hook-and-mesh fastener.20 BLECHER-4 - 49 -  
Shirley ‘288 teaches an analogous joint brace with a tensioner 60 with both the first and said second end of said cable 72/74 is adjustably mounted to said distal portion of said brace body by means of a hook-and-mesh fastener 94/96 (Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable ends of Bullock/Spademan to have the Velcro as taught by Shirley ‘288 in order to ensure the ends are easily adjusted while being secure (Shirley ‘288 col 3 ln 35-45, col 3 ln 55-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock/Spademan as applied to claim 1 above, and further in view of Van Dyne (US 5575764).
With respect to claim 17, Bullock/Spademan discloses An anatomical brace according to claim 1.
Bullock/Spademan is silent on wherein said pivot comprises an offset cam for increasing tensioning of said cable during elbow extension and increasing unloading of the tension 5during elbow flexion.  
Van Dyne teaches an analogous joint brace having a cable 12 that cooperates with a pivot 34 (Fig 20) wherein said pivot 34 comprises an offset cam 64/40 for increasing tensioning of said cable 278 during elbow extension and increasing unloading of the tension during elbow flexion (col 1 ln 55-60, increased tension compared to the joint without the cam, end result is a consistent force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot of Bullock/Spademan to have a cam as taught by Van Dyne in order to have a consistent force applied to the user (Van Dyne col 1 ln 55-60).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al (US4682776) in view of Spademan.
With respect to claim 20, Mitchell et al discloses A method for dynamically stabilizing an elbow of a user during elbow articulation (Fig 1, col 1 ln 55-65, elbow stabilization device 10), said method comprising: BLECHER-4providing an anatomical brace (Fig 1, brace 12/14), said anatomical brace comprising: a brace body comprising a distal portion for fitting over the forearm of the a user (Fig 6, body 10 with distal portion 19), a proximal portion for fitting over the upper arm of the a user (Fig 1, body 10 with proximal portion 17), a lateral portion for disposition along the lateral side of the arm of the user and a medial portion for disposition along the medial side of the arm of the user (Fig 1, body 10 is shown to have sides where pegs 60/62 are located, either side can be a medial or lateral side depending on which arm the device is applied); a hinge mechanism comprising a distal segment, a proximal segment and a pivot for pivotally connecting said distal segment and said proximal segment (Fig 7, hinge with distal segment 14 and proximal segment 12 which pivot and connect at hinge 18), said distal segment of said hinge mechanism being mounted to said distal portion of said brace body and said proximal segment of said hinge mechanism being mounted to said proximal portion of said brace body (col 1 ln 35-45, lining/distal and proximal portions mounting within hinge system 12/14/18); a pivot cable guide … mounted to said pivot (Fig 1, Fig 2, distal pivot guide 62, anterior to the pivot 18); an upper arm cable guide mounted to at least one of said proximal segment of said hinge mechanism and said proximal portion of said brace body (Fig 1, upper arm cable guide 30/32/34 mounted to the hinge mechanism); an ulnar collateral ligament (UCL) cable guide mounted to said brace body (Fig 1, ulnar cable guide 60 indirectly mounted to the brace body via the hinge segment); and a cable having a first end, a second end and a length of cable extending between the first end and the second end (Fig 1, cable 22 with first end at distal segment 38/36 and second end at proximal segment 30/32/34), said first end of said cable being mounted to said distal segment of said hinge mechanism (Fig 1, first end of cable mounted to the distal segment via pins 36/38), said second end of said cable being mounted to said distal portion of said brace body (Fig 1, second end of cable mounted to the proximal segment via pines 30/32/34), and said length of cable being routed proximally along said distal segment of said hinge mechanism, through said pivot cable guide, proximally along said proximal segment of said hinge mechanism, through said upper arm cable guide to direct the cable medially towards the ulnar collateral ligament (UCL) cable guide, through said ulnar collateral ligament (UCL) cable guide to direct the cable over the ulnar collateral ligament (UCL) and toward said distal portion of said brace body, distally along said proximal portion of said brace body, and distally along said distal portion of said brace body (See Annotated Fig 1, Examiner notes that the exact order in which the extension of the cable is not claimed, just that extensions exist); fitting said distal portion of said brace body over the forearm of the a user and said proximal portion of said brace body over the upper arm of the a user (Fig 2, col 3 ln 35-40); mounting said first end of said cable to said distal segment of said hinge mechanism, mounting  said second end of said cable to said distal portion of said brace body, and positioning said length of cable through the pivot cable guide, through the ulnar collateral ligament (UCL) cable guide and over the ulnar collateral ligament (UCL) (Annotated Fig 1, Fig 7, Fig 8, limitation shown completed); and articulating the elbow (Fig 7, Fig 8, limitation shown completed)…
	Mitchell is silent on a pivot cable guide directly mounted to said pivot; with said cable being tensioned during full extension of the elbow, whereby to apply a distal- to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral ligament (UCL) of the user, so as to protect the ulnar collateral ligament (UCL) against valgus forces during elbow extension, and with said cable being relaxed during full flexion of the elbow, whereby to relax the distal-to-proximal force on the elbow and release the supportive compressive force applied to the ulnar collateral ligament (UCL).
Spademan teaches an analogous limb orthosis with a hinge system 6/7/5 and a cable tightening system 44 (Fig 7) a pivot cable guide directly mounted to said pivot (Fig 7, mounted at points 49); with said cable being tensioned during full extension of the elbow, whereby to apply a distal- to-proximal force on the elbow, and to apply a supportive compressive force to the ulnar collateral ligament (UCL) of the user, so as to protect the ulnar collateral ligament (UCL) against valgus forces during elbow extension, and with said cable being relaxed during full flexion of the elbow, whereby to relax the distal-to-proximal force on the elbow and release the supportive compressive force applied to the ulnar collateral ligament (UCL) (col 4 ln 10-20, cable can be adjusted and programmed so that extension or flexion will cause tensioning of the cable relative to the desired start point, device can be made so that the start point and point of no tension is full flexion and that extension creates tension ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot guide and resulting pressure system of Bullock to be on the pivot and allow for individualization of the system as taught by Spademan to have a system that best treats and supports a user (Spademan col 1 ln 25-35, col 2 ln 50-55, col 4 ln 10-20).

    PNG
    media_image2.png
    739
    799
    media_image2.png
    Greyscale

Annotated Fig 1, Mitchell
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al/Spademan as applied to claim 20 above, further in view of Fedon (US 2015/0374532).
With respect claim 21, Mitchell et al/Spademan discloses A method according to claim 20.
Mitchell et al/Spademan is silent on wherein said cable comprises a non-elastic first segment and an elastic second segment; wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and15 said elastic second segment is mounted to said distal portion of said brace body; wherein said non-elastic first segment is connected to said elastic second segment with a connector;BLECHER-4 - 56 -and further wherein after articulating the elbow, said elastic second segment is replaced by another elastic second segment having different attributes. 5  
Fedon teaches an analogous joint brace with an elastic tension system 86 wherein said cable comprises a non-elastic first segment 104 ([0071]) and an elastic second segment 201 ([0070]); wherein said non-elastic first segment is mounted to said distal segment of said hinge mechanism, and said elastic second segment is mounted to said distal portion of said brace body (Fig 5, non-elastic section indirectly attached to distal portion 18, spring directly attached to distal portion 18); wherein said non-elastic first segment is connected to said elastic second segment with a connector ([0069]); and further wherein after articulating the elbow, said elastic second segment is replaced by another elastic second segment having different attributes ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioner of Mitchell et al/Spademan to have a spring and non-elastic member as taught by Fedon in order to better select the forces desired for the applicant (Fedon [0070]).   
With respect claim 22, Mitchell et al/Spademan/Fedon discloses A method according to claim 21 wherein said connector comprises a tension sensor for detecting the tension at said connector, and further wherein said elastic second segment is replaced by another elastic second segment having different attributes after said 10 tension sensor detects a tension (Fedon [0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tensioner of Mitchell et al/Spademan to have a spring and non-elastic member as taught by Fedon in order to better select the forces desired for the applicant (Fedon [0070]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786